Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nilesh Amin on 3/8/2022.

The application has been amended as follows: 

1.	(Currently Amended) A system comprising:
a processor; and 
a memory that stores executable instructions that, when executed by the processor, performance of operations, comprising:
receiving a term comprising words;
generating, using a combination term vector generator, a combination term vector for the term, wherein generating the combination term vector comprises:
generating respective word vectors for the words of the term, 
generating a group of term vectors for the term using the respective word vectors of the words of the term, wherein each term vector of the group of term vectors is generated respectively based on different term vector rules using all of the respective word vectors of 
generating the combination term vector for the term by combining the group of term vectors based on a combination rule; and
receiving a search result from a data store for the term based on a search using the combination term vector.

10.	(Currently Amended) A method, comprising:
receiving, by a system comprising a processor, a term comprising a group of words;
generating, by the system using a combination term vector generator, a combination term vector for the term, wherein generating the combination term vector comprises:
generating respective word vectors for the words of the group of words of the term, 
generating a group of term vectors for the term using  the respective word vectors of the words of the term, wherein each term vector of the group of term vectors is generated based on a different term vector rule, of term vector rules, using all of the respective word vectors of the words of the term, and
generating the combination term vector for the term by combining the group of term vectors based on a combination rule; and
enabling, by the system, access to a search result from a database for the term based on a query using the combination term vector.



receiving a term comprising a group of words;
generating, using a combination term vector generator, a combination term vector for the term, wherein generating the combination term vector comprises:
generating respective word vectors for the words of the group of words of the term, 
generating a group of term vectors for the term using  the respective word vectors of the words of the term, wherein each term vector of the group of term vectors is generated based on a different term vector rule, of term vector rules, using all of the respective word vectors of the words of the term, and
generating the combination term vector for the term by combining the group of term vectors based on a combination rule; and
obtaining a search result from a data store for the term based on a search query using the combination term vector.


                                                                Remarks
Claims 1-20 have been allowed 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Claims 1-20 have been allowed.
	The independent claims 1,10, and 16 are related to prior arts: US 20200226126 A1; Zou; Joel Chi et al. (hereinafter Zou), US 20200151250 A1; Xu; Song et al. (hereinafter Xu) and Nakajima; Takuya et al.; US 20190129948 A1 (hereinafter Nakajima). Zou teaches a text vectorizer is provided to compute vectors for respective text units, the text vectorizer computes corpus vectors for the respective corpus documents. Search text is received and the text vectorizer computes a search vector for the search text. Xu teaches natural language processing include generating respective feature vectors, for each word in an input, based on sequences of input words of different respective lengths. The respective feature vectors for each word in the input are combined to form a combined vector for each word. Nakajima teaches generating program that causes a computer to execute a process including: receiving a word; generating a first and a second vectors according to the received word by applying a first and a second conversion parameters each to the received word; and generating a new third vector according to the word based on the generated first and second vectors.		    While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context. The independent claim contains the unique concept of generating word vectors for a term, then using said word vectors to create term vectors which are created using a variety of unique different rules. The term vectors are then combined to create a combination term 
	Corresponding method claim 10 and product claim 15 are rejected similarly as above. All dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183